EXHIBIT 10.13

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT ("Agreement") effective as of the 11th day of
February, 2002, by and between Heidi Fisher ("Ms. Fisher") and Sun Health
Specialty Services, Inc., a New Mexico corporation ("SHSS").

     WHEREAS, SHSS is a wholly owned subsidiary of SunBridge Healthcare
Corporation ("SunBridge" or "Company") which is a wholly owned subsidiary of Sun
Healthcare Group, Inc. ("SHG");

     WHEREAS, SHSS has Services Agreements with SHG to provide employees to SHG;

     WHEREAS, pursuant to the aforementioned Services Agreements, SHSS has
agreed to provide the services of Ms. Fisher to SHG;

     WHEREAS, SHSS and Ms. Fisher desire to set forth the terms and conditions
of Ms. Fisher's employment as Senior Vice President of Human Resources of SHG in
an employment agreement, and Ms. Fisher is willing to perform such services for
SHG under the terms and conditions set forth below;

     NOW, THEREFORE, in consideration of the above recitals and the mutual
covenants and agreements contained herein, Ms. Fisher and SHSS agree as follows:

Section 1:  Employment.

SHSS agrees to employ Ms. Fisher and Ms. Fisher agrees to accept employment with
SHSS, subject to the terms and conditions of this Agreement.



Section 2:  Duties and Responsibilities.

Ms. Fisher shall devote her full employment time, efforts, skills and attention
exclusively to her duties as Senior Vice President of Human Resources.



Section 3:  Compensation, Benefits and Related Matters.

     

(a)     Annual Base Salary. SHSS shall pay to Ms. Fisher a base salary at an
annual rate of $225,000 ("Base Salary"), such salary to be payable in accordance
with SHSS's customary payroll practices (but not less frequently than monthly).
The annual base salary will be reviewed at least annually for possible merit
increases and any increase in Ms. Fisher's annual base salary rate shall
thereafter constitute "Base Salary" for purposes of this Agreement.



              Cash Bonus/Incentive Compensation.

In addition to the Base Salary provided for in Section 3(a) above, Ms. Fisher
shall be entitled to an annual bonus of up to one-third her Base Salary based on
targets established with the Chief Executive Officer and Chairman of the Board
for SHG.



1

--------------------------------------------------------------------------------

     

(c)     Equity Incentive. Ms. Fisher shall be entitled to the following equity
incentive as of the date her employment begins:



(1)     A non-qualified stock option ("Stock Option") to purchase 22,500 shares
of Common Stock of SHG at an exercise price per share equal to the fair market
value of the Common Stock. One-fourth of the shares of Common Stock underlying
the Stock Option will vest on each of the four anniversaries of the date of
issuance Ms. Fisher is employed by SHSS or any other subsidiary of SHG on each
such date of vesting. The Stock Option shall have a 7 year term.

(2)     If, during the Term, Ms. Fisher's employment with SHSS is terminated for
any reason other than her death or Disability (as defined in Section 5(e)), Good
Cause (as defined in Section 5(a)) or her voluntary resignation without Good
Reason (as defined in Section 5(c)), then the unvested portion of her Stock
Options will thereupon immediately be vested.

     (d)     Retirement and Benefit Plans. During her employment, Ms. Fisher
shall be entitled to participate in all retirement plans, health benefit
programs, insurance programs and other similar employee welfare benefit
arrangements available generally to senior executive officers of SHSS. Such
plans, programs and arrangements are subject to change during employment at the
sole discretion of the Company.

     (e)     Paid Time Off. Ms. Fisher shall be entitled to paid time off in
accordance with SHG's policy for senior executive officers.

     (f)     Indemnification Liability/Insurance. Ms. Fisher shall be entitled
to indemnification by SHG and/or SHSS to the fullest extent permitted by
applicable law and the charter and by laws of SHG and/or SHSS. In addition, SHG
shall maintain during Ms. Fisher's employment customary director's and officers'
liability insurance and Ms. Fisher shall be covered by such insurance.

     (g)      Taxes. All compensation payable to Ms. Fisher shall be subject to
withholding for all applicable federal, state and local income taxes,
occupational taxes, Social Security and similar mandatory withholdings.

Section 4:  Travel and Housing.

SHG will relocate the principal executive offices for SHG's senior management
team to Orange County, California. Such relocation shall be completed within a
reasonable time upon location of acceptable office space. Until such relocation
is completed, Ms. Fisher shall be entitled to reimbursement for reasonable
travel and housing expenses incurred by her in connection with her performance
of services pursuant to this Agreement.



2

--------------------------------------------------------------------------------

Section 5:  Termination.

SHG and/or SHSS may, at any time in its sole discretion, terminate Ms. Fisher as
Senior Vice President of Human Resources and from all other positions with SHG
and its direct and indirect subsidiaries; provided, however, that SHG and/or
SHSS shall provide Ms. Fisher with at least thirty (30) calendar days prior
written notice of such termination and shall make the payments associated with
such termination in accordance with Section 6.



     (a)     Termination by SHG and/or SHSS for "Good Cause." SHG and/or SHSS
may at any time, by written notice to Ms. Fisher at least five (5) business days
prior to the date of termination specified in such notice and specifying the
acts or omissions believed to constitute Good Cause (as defined below),
terminate Ms. Fisher as an officer and employee and from all other positions
with SHSS, SHG and any other related entities for Good Cause. SHG and/or SHSS
may relieve Ms. Fisher of her duties and responsibilities, with pay, pending a
final determination of whether Good Cause exists, and such action shall not
constitute Good Reason (as defined below) for purposes of this Agreement.
Payment to Ms. Fisher upon a termination for Good Cause is set forth in Section
6(a). "Good Cause" for termination shall mean any one of the following:

(1)     Any criminal conviction under the laws of the United States or any state
or other political subdivision thereof which, in the good faith determination of
the Chief Executive Officer of SHG, renders Ms. Fisher unsuitable as an officer
or employee of SHG and/or SHSS.

(2)     Ms. Fisher's continued failure to substantially perform the duties
reasonably requested by the Chief Executive Officer and Chairman of the Board of
SHG and commensurate with her position as Senior Vice President of Human
Resources (other than any such failure resulting from his incapacity due to his
physical or mental condition) after a written demand for substantial performance
is delivered to her by the Chief Executive Officer and Chairman of the Board of
SHG, which demand specifically identifies the manner in which the Chief
Executive Officer and Chairman of the Board of SHG believes that Ms. Fisher has
not substantially performed her duties, and which performance is not
substantially corrected by her within thirty (30) calendar days of receipt of
such demand; and

(3)     Any material workplace misconduct or willful failure to comply with
SHG's general policies and procedures as they may exist from time to time by Ms.
Fisher which, in the good faith determination of the Chief Executive Officer and
Chairman of the Board of SHG, renders Ms. Fisher unsuitable as an officer or
employee.

(b)     Termination by SHG and/or SHHS without Good Cause. SHG and/or SHSS may
at any time, by written notice to Ms. Fisher at least five (5) business days
prior to date of termination specified in such notice, terminate Ms. Fisher as
an officer or employee and from all other positions with SHSS, SHG and any other
related entity. If such termination is made by SHG and/or SHSS other than by
reason of Ms. Fisher's death, Disability (as defined in Section 5(e)) and Good
Cause does not exist, such termination shall be treated as a termination without
Good Cause and Ms. Fisher shall be entitled to payment in accordance with
Section 6(b).

3

--------------------------------------------------------------------------------

(c)     Termination by Ms. Fisher for Good Reason. Ms. Fisher may, at any time
at her option within sixty (60) days following an event or condition that
constitutes Good Reason (as defined below), resign for Good Reason as an officer
and employee and from all other positions with SHSS, SHG and any other related
entity by written notice to SHG at least thirty (30) days prior to the date of
termination specified in such notice; provided, however, that SHG and/or SHSS
has not substantially corrected the event or condition that would constitute
Good Reason prior to the date of termination. Payment to Ms. Fisher upon a
termination for Good Reason is set forth in Section 6(b).

(1)     "Good Reason" shall mean the occurrence of any one of the following
events or conditions (but only if Ms. Fisher provides a notice of resignation to
SHG within sixty (60) days following such event or condition):

a.     A meaningful and detrimental reduction, without Ms. Fisher's written
consent, in the nature of her responsibilities or a meaningful and detrimental
change in her reporting responsibilities or titles;

b.     A reduction of compensation as set forth in Sections 3(a) - 3(c)
(collectively the "Compensation"), a reduction of the benefits set forth in
Sections 3(d) - 3(f) (collectively, the "Benefits") (other than a reduction of
Benefits uniformly applicable to other members of senior management), or failure
by SHG and/or SHSS to pay to Ms. Fisher any portion of the Compensation or
Benefits within seven (7) business days of the date such compensation or other
payments and benefits are due; or

c.     (i)     Prior to the date on which the principal executive offices for
SHG's senior management team is moved to Orange County, California, a change in
Ms. Fishers principal work location to a place other than Albuquerque, New
Mexico or Orange County, California;

        (ii)     On and after the date on which the principal executive offices
for SHG's senior management team is moved to Orange County, California, a change
in Ms. Fisher's principal work location to a place other than Orange County,
California.

4

--------------------------------------------------------------------------------

(d)     Voluntary Resignation. Ms. Fisher may, at any time at her option with
thirty (30) calendar days written notice to SHG, voluntarily resign without Good
Reason as an officer and employee and from all positions with SHSS, SHG and the
other related entity. Payment to Ms. Fisher upon her voluntary resignation
without Good Reason is set forth in Section 6(a). Resignation from employment
shall automatically constitute resignation from all positions of any subsidiary
or affiliated corporation.

(e)     Death or Disability. Ms. Fisher's employment under this Agreement shall
terminate automatically as of the date of Ms. Fisher's death. SHG and/or SHSS
may, at any time by written notice to Ms. Fisher at least five (5) business days
prior to the date of termination specified in such notice, terminate Ms. Fisher
as an officer and employee and from all other positions with SHSS, SHG and any
other related entity by reason of her Disability. "Disability" shall mean any
physical or mental condition or illness that prevents Ms. Fisher from performing
her duties hereunder in any material respect for a period of 120 substantially
consecutive calendar days, as determined by the Director of Medicine or
equivalent senior physician at Hoag Hospital. Payment to Ms. Fisher upon
termination by reason of her death or Disability is set forth in Section 6(a)

Section 6:     Payments Upon Termination.

(a)     Payment Upon Termination for Good Cause, Resignation without Good
Reason, Death or Disability. In the event of termination of her employment
pursuant to Sections 5(a), 5(d) or 5(e), Ms. Fisher, or her estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
termination and any accrued and unused paid time off through the date of
termination. Payment will be made in accordance with applicable state law. In
addition, in the case of a termination of employment pursuant to Sections 5(e),
but not Sections 5(a) or 5(d), Ms. Fisher or her estate shall be paid any
accrued and unpaid bonus for any prior fiscal year and a pro rata portion (based
on the number of days of employment in the fiscal year of termination divided by
365) of the bonus, if any, for the fiscal year in which the termination occurs.
Ms. Fisher shall also receive her vested benefits in accordance with the terms
of SHG's compensation and benefit plans, and her participation in such plans and
all other perquisites shall cease as of the date of termination, except to the
extent Ms. Fisher may elect to continue coverage as under any welfare benefit
plans as required by Part 6, Title I of the Employee Retirement Income Security
Act of 1974, as amended. Upon a termination under Section 5(a), 5(d) or 5(e),
Ms. Fisher shall not be entitled to any compensation or benefits under this
Agreement except as set forth in this Section 6(a).

5

--------------------------------------------------------------------------------

(b)     Payment Upon Termination by SHG without Good Cause or by Ms. Fisher for
Good Reason. In the event of termination of employment pursuant to Sections 5(b)
or 5(c), Ms. Fisher shall be entitled to a lump sum severance payment in the
amount of one year's Base Salary or, in the event such termination occurs on or
within two years following the date of a Change in Control, two year's Base
Salary. Ms. Fisher shall not be obligated to seek other employment by means of
mitigation, nor shall any of Ms. Fisher's earnings after termination reduce SHG
and/or SHSS's obligations hereunder. Notwithstanding the foregoing, Ms. Fisher's
right to receive the severance payment hereunder shall be conditioned upon her
execution of a release in favor of SHG and its subsidiaries, which shall not be
inconsistent with the terms of this Agreement. Payment will be made with ten
(10) business days of full execution of a release in favor of SHG and its
subsidiaries. Ms. Fisher shall also be entitled to any earned but unpaid Bonus
pursuant to Section 3(b) through the date of termination and payment of any
accrued paid time off pursuant to Section 3(e) in accordance with Company
policy. Ms. Fisher's participation in any other retirement and benefit plans and
perquisites shall cease as of the date of termination, except Ms. Fisher and her
eligible dependents (as determined under SHG's health plan) shall be entitled to
continuing coverage under SHG's health plans on the same basis as active
employees until the earlier of (i) the first anniversary of the date of
termination or (ii) the date Ms. Fisher or her eligible dependents become
eligible to participate in a plan of a successor employer. Thereafter, Ms.
Fisher shall be entitled to continue coverage under SHG's health plans under
COBRA. A termination of Ms. Fisher's employment without Good Cause (other than
by reason of her death or Disability) within six (6) months preceding a Change
in Control shall be treated as if such termination occurred on the date of such
Change in Control if it is reasonably demonstrated that the termination was at
the request of the third party who has taken steps reasonably calculated to
effect such Change in Control or otherwise arose in connection with or in
anticipation of such Change in Control.

(c)     "Change in Control." For purposes of this Section 6, a "Change in
Control" shall be deemed to have occurred if any of the following events occurs:

6

--------------------------------------------------------------------------------

(1)     Any "person" or "group" (within the meaning of Sections 13(d) and
14(d)(2) of the Securities and Exchange Act of 1934, as amended (the "1934
Act")), other than a trustee or other fiduciary holding securities under an
employee benefit plan of SHG (an "Acquiring Person"), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than 33 1/3% of the then outstanding voting stock of SHG;

(2)     A merger or consolidation of SHG with any other corporation, other than
a merger or consolidation which would result in the voting securities of SHG
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the voting
securities of SHG or surviving entity outstanding immediately after such merger
or consolidation;

(3)     A sale or other disposition by SHG of all or substantially all of SHG's
assets;

(4)     During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
(other than a director who is a representative or nominee of an Acquiring
Person) whose election by the Board of Directors or nomination for election by
SHG's shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, no longer
constitute a majority of the Board of Directors;

provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to SHG ("Chapter 11 Plan"), or a liquidation under the Bankruptcy
Code constitute a Change in Control. In addition, notwithstanding Sections
6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be deemed
to have occurred in the event of a sale or conveyance in which SHG continues as
a holding company of an entity or entities that conduct the business or
businesses formerly conducted by SHG, or any transaction undertaken for the
purpose of reincorporating SHG under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of SHG's capital
stock. Ms. Fisher's continued employment without objection following a Change in
Control shall not, by itself, constitute consent to or a waiver of rights with
respect to any circumstances constituting Good Reason hereunder. A Change in
Control shall not, by itself, constitute Good Reason hereunder.

7

--------------------------------------------------------------------------------

Section 7:     Additional Payments.

(a)     Gross-Up Payments. Notwithstanding anything herein to the contrary, if
it is determined that any payment to Ms. Fisher this Agreement would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any interest or penalties thereon, is herein referred to as an "Excise
Tax"), then Ms. Fisher shall be entitled to an additional payment (a "Gross-Up
Payment") in an amount that will place Ms. Fisher in the same after-tax economic
position that she would have enjoyed if the Excise Tax had not applied to the
payment. The amount of the Gross-Up Payment shall be determined by a nationally
prominent accounting firm retained by SHG (the "Accounting Firm") using such
formulas as the Accounting Firm deems appropriate. No Gross-Up Payment shall be
payable hereunder if the Accounting Firm determines that the payments are not
subject to an Excise Tax.

(b)     Determination of Gross-Up Payment. Subject to the provisions of Section
7(c), all determinations required under this Section 7, including whether a
Gross-Up Payment is required, the amount of the payments constituting parachute
payments, and the amount of the Gross-Up Payment, shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
SHG and Ms. Fisher within fifteen business days of Ms. Fisher's date of
termination or any other date reasonably requested by SHG or Ms. Fisher on which
a determination under Section 7 is necessary or advisable. SHG shall pay to Ms.
Fisher the initial Gross-Up Payment within five days of the receipt by Ms.
Fisher and SHG of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by Ms. Fisher, SHG shall cause the
Accounting Firm to provide Ms. Fisher and SHG with an opinion that SHG has
substantial authority under the Internal Revenue Code and Regulations not to
report an Excise Tax on Ms. Fisher's federal income tax return. Any
determination by the Accounting Firm shall be binding upon Ms. Fisher and SHG.
If the initial Gross-Up Payment is insufficient to cover the amount of the
Excise Tax that is ultimately determined to be owing by Ms. Fisher with respect
to any payment (hereinafter an "Underpayment"), SHG, after exhausting its
remedies under Section 7(c) below, shall promptly pay to Ms. Fisher an
additional Gross-Up Payment in respect of the Underpayment.

8

--------------------------------------------------------------------------------

(c)     Procedures. Ms. Fisher shall notify SHG in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by SHG
of a Gross-Up Payment. Such notice shall be given as soon as practicable after
Ms. Fisher knows of such claim and Ms. Fisher shall apprise SHG of the nature of
the claim and the date on which the claim is requested to be paid. Ms. Fisher
agrees not to pay the claim until the expiration of the thirty-day period
following the date on which Ms. Fisher notifies SHG, or such shorter period
ending on the date the taxes with respect to such claim are due (the "Notice
Period"). If SHG notifies Ms. Fisher in writing prior to the expiration of the
Notice Period that it desires to contest the claim, Ms. Fisher shall: (i) give
SHG any information reasonably requested by SHG relating to the claim; (ii) take
such action in connection with the claim as SHG may reasonably request,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by SHG and reasonably acceptable
to Ms. Fisher; (iii) cooperate with SHG in good faith in contesting the claim;
and (iv) permit SHG to participate in any proceedings relating to the claim. Ms.
Fisher shall permit SHG to control all proceedings related to the claim and, at
its option, permit SHG to pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim. If requested by SHG, Ms. Fisher agrees either to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner and to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts as SHG shall
determine; provided, however, that if SHG directs Ms. Fisher to pay such claim
and pursue a refund, SHG shall advance the amount of such payment to Ms. Fisher
on an after-tax and interest-free basis (the "Advance"). SHG's control of the
contest related to the claim shall be limited to the issues related to the
Gross-Up Payment and Ms. Fisher shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or other
taxing authority. If SHG does not notify Ms. Fisher in writing prior to the end
of the Notice Period of its desire to contest the claim, SHG shall pay to Ms.
Fisher an additional Gross-Up Payment in respect of the excess parachute
payments that are the subject of the claim, and Ms. Fisher agrees to pay the
amount of the Excise Tax that is the subject of the claim to the applicable
taxing authority in accordance with applicable law.

(d)     Repayments. If, after receipt by Ms. Fisher of an Advance, Ms. Fisher
becomes entitled to a refund with respect to the claim to which such Advance
relates, Ms. Fisher shall pay SHG the amount of the refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after
receipt by Ms. Fisher of an Advance, a determination is made that Ms. Fisher
shall not be entitled to any refund with respect to the claim and SHG does not
promptly notify Ms. Fisher of its intent to contest the denial of refund, then
the amount of the Advance shall not be required to be repaid by Ms. Fisher and
the amount thereof shall offset the amount of the additional Gross-Up Payment
then owing to Ms. Fisher.

9

--------------------------------------------------------------------------------

(e)     Further Assurances. SHG shall indemnify Ms. Fisher and hold her
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities ("Losses") incurred by Ms. Fisher with respect to
the exercise by SHG of any of its rights under Section 7, including, without
limitation, any Losses related to SHG's decision to contest a claim or any
imputed income to him resulting from any Advance or action taken on Ms. Fisher's
behalf by SHG hereunder. SHG shall pay all legal fees and expenses incurred
under Section 7 and shall promptly reimburse Ms. Fisher for the reasonable
expenses incurred by her in connection with any actions taken by SHG or required
to be taken by Ms. Fisher hereunder. SHG shall also pay all of the fees and
expenses of the Accounting Firm, including, without limitation, the fees and
expenses related to the opinion referred to in Section 7(b).

Section 8:     Protection of SHG's Interests.

(a)     Confidentiality. Ms. Fisher agrees that she will not at any time, during
or after the term of this Agreement, except in performance of her obligations to
SHG, SHHS and the other related entity, hereunder or with the prior written
consent of the Board of Directors of SHG, directly or indirectly disclose to any
person or organization any secret or "Confidential Information" that Ms. Fisher
may learn or has learned by reason of her association with SHG. For purposes of
all of this Section 8 only, SHG shall also include all of its direct and
indirect subsidiaries. The term "Confidential Information" means any information
not previously disclosed to the public or to the trade by SHG's management with
respect to SHG's products, services, business practices, facilities and methods,
salary and benefit information, trade secrets and other intellectual property,
systems, procedures, manuals, confidential reports, product price lists, pricing
information, customer lists, financial information (including revenues, costs or
profits associated with any of SHG's products or lines of business), business
plans, prospects or opportunities.

(b)     Exclusive Property. Ms. Fisher confirms that all Confidential
Information is and shall remain the exclusive property of SHG. All business
records, papers and documents kept or made by Ms. Fisher relating to the
business of SHG shall be and remain the property of SHG. Upon the termination of
Ms. Fisher's employment for any reason or upon the request of SHG at any time,
Ms. Fisher shall promptly deliver to SHG, and shall not without the consent of
the Board of Directors of SHG, retain copies of, Confidential Information, or
any written materials not previously made available to the public, or records
and documents made by Ms. Fisher or coming into Ms. Fisher's possession
concerning the business or affairs of SHG.

(c)     Nonsolicitation. Ms. Fisher shall not, during her employment under this
Agreement, and for two (2) years following the termination of this Agreement,
for whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with SHG or any customer, patient or client of SHG to
terminate his or her association or contract with SHG, nor in any manner,
directly or indirectly, interfere with the relationship between SHG and any of
such persons or entities.

10

--------------------------------------------------------------------------------

(d)     Non-Disparagement. Ms. Fisher shall not during her employment under this
Agreement and for two years following termination of the Agreement, for whatever
reason, make any statements that are intended to or that would reasonably be
expected to harm SHG or any of its subsidiaries or affiliates, their respective
predecessors, successors, assigns and employees and their respective past,
present or future officers, directors, shareholders, employees, trustees,
fiduciaries, administrators, agents or representatives. SHG and its officers and
directors will not make any statements that are intended to or that would
reasonably be expected to harm Ms. Fisher or her reputation or that reflect
negatively on Ms. Fisher's performance, skills, or ability.

(e)     Relief. Without intending to limit the remedies available to SHG, Ms.
Fisher acknowledges that a breach of any of the covenants in Section 8 may
result in material irreparable injury to SHG for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, SHG shall
be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Ms. Fisher from engaging in activities
prohibited by Section 8 or such other relief as may be required to specifically
enforce any of the covenants in Section 8.

Section 9:     Miscellaneous Provisions.

(a)     Amendments, Waivers, Etc. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by both parties. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(b)     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(c)     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement
and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

11

--------------------------------------------------------------------------------

(d)     Resolution of Disputes. Any disputes arising under or in connection with
this Agreement may, at the election of Ms. Fisher or SHG, be resolved by binding
arbitration, to be held in Orange County, California in accordance with the
rules and procedures of the American Arbitration Association. If arbitration is
elected, Ms. Fisher and SHG shall mutually select the arbitrator. If Ms. Fisher
and SHG cannot agree on the selection of an arbitrator, each party shall select
an arbitrator and the two arbitrators shall select a third arbitrator who shall
resolve the dispute. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Nothing herein shall limit the
ability of SHG to obtain the injunctive relief described in Section 8(d) pending
final resolution of matters that are sent to arbitration.

(e)     Attorneys' Fees. SHG shall pay or reimburse Ms. Fisher on an after-tax
basis for all costs and expenses (including, without limitation, court costs,
costs of arbitration and reasonable legal fees and expenses which reflect common
practice with respect to the matters involved) incurred by Ms. Fisher as a
result of any claim, action or proceeding (i) contesting or otherwise relating
to the existence of Good Cause in the event of Ms. Fisher's termination of
employment during the Term for Good Cause; (ii) enforcing any right, benefit or
obligation under this Agreement, or otherwise enforcing the terms of this
Agreement or any provision thereof; or (iii) asserting or otherwise relating to
the existence of Good Reason in the event of Ms. Fisher's termination of
employment during the Term for Good Reason; provided, however that this
provision shall not apply if the relevant trier-of-fact determines that Ms.
Fisher's claim or position was without reasonable foundation.

(f)     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

(g)     Notice. For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

12

--------------------------------------------------------------------------------

                        To SHG:

                        Attention: General Counsel
                        101 Sun Avenue N.E.
                        Albuquerque, New Mexico 87109

    To Ms. Fisher:
    24235 Davida Lane
    Laguna Niguel, CA 92677

 

                          The parties hereto have executed this Agreement as of
the date first above written.

/s/ Heidi Fisher                                       

                               May 17, 2002



Heidi
Fisher                                                                           Date

                        SUN HEALTH SPECIALTY SERVICES, INC.

By /s/ Bill
Mathies                                                                 May 17,
2002

Its
President                                                                           Date

 

 

13

--------------------------------------------------------------------------------